Citation Nr: 1326219	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  09-22 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for left shoulder calcium deposits.

3. Entitlement to service connection for a thoracic spine scoliosis.

4. Entitlement to service connection for right-sided posterior neck numbness.

5.  Entitlement to an initial compensable rating for the service-connected gastroesophageal reflux disease (GERD).

6.  Entitlement to an initial compensable rating for the service-connected cluster headaches.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION


The Veteran served on active duty from December 1973 to September 1996.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2010 rating decisions of the RO. 

The Board notes that, along with the other identified claims, the Veteran additionally perfected an appeal of a claim of service connection for a thyroid condition.  This claim was subsequently granted in a rating decision of December 2010.  As such, it is no longer in appellate status and will not be addressed.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that additional medical evidence was submitted after the last Supplemental Statement of the Case, and no waiver from the Veteran was received.  However, as they pertain to the decided claims, the records are entirely duplicative of the medical information already of record and contain no new pertinent facts.  For these reasons, this additional  evidence need not been reviewed by the RO prior to adjudication of the claims by the Board.

The Board has considered documentation included in Virtual VA.  

The issue of service connection for left shoulder calcium deposits and a thoracic spine scoliosis and the claims for increase are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have current disability manifested by right-sided posterior neck numbness.


CONCLUSION OF LAW

The Veteran does not have a disability manifested by right-sided posterior neck numbness that is due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in December 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  

The letter additionally provided him with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He was afforded the opportunity for a personal hearing.  He has been afforded VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.   

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")



      Right-Sided Posterior Neck Numbness

In this case, the Veteran seeks service connection for claimed right-sided posterior neck numbness.  In a July 2013 Brief, the Veteran's representative contended this was the result of "post-surgical issues and scarring," presumably due to an in-service excision of a left cervical lymph node that appears to have been the only in-service surgery.   

The Board notes that the Veteran has already been awarded service connection for a scar, status-post excision and biopsy of left cervical lymph node.  See May 2008 Rating Decision.  

The service treatment records in this regard show that, in October 1985, the Veteran underwent an excision and biopsy of a left cervical lymph node in service following a diagnosis of Hodgkins Lymphoma.  

However, the service treatment records are silent for any complaints or findings referable to numbness of the right side of the posterior neck in relation to the lymph node excision, or at any other time.  His separation examination was negative in this regard.

Additionally, the post-service medical evidence does not serve to establish the presence of a current disability manifested by numbness of the right side of the posterior neck.  

Significantly, a VA examination in October 2010 noted that a lymph node removal had been performed in service, that the excision took place on the anterior portion of the left side of the neck and that a linear, horizontal scar was present on the left side of the neck.   

On examination, the Veteran denied having problems or numbness on the right side of his neck.  The examiner found no lymph node symptoms.  There were no signs or other significant residuals or complications or long-term effects of treatment.  The scar on the left side of the neck was non-tender, without pain or keloid.  The examiner found no objective evidence of a nerve injury to the left side of the neck.  The scar on the left side was healed.  The Veteran denied numbness or pain associated with it.  The examiner determined there was no residual disability present from Hodgkin's Disease other than a thyroid condition.

The record before the Board contains multiple medical records referable to VA and private treatment.  These records are devoid of any diagnosis or even complaints of right-sided posterior neck numbness.  

There is no probative evidence contrary to the October 2010 examiner's opinion.  The Board finds the report fully adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).     

Based on this evidence, the Board finds that the Veteran is not shown to have a disability manifested by right-sided posterior neck numbness.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  In the absence of a current disability, the other elements of service connection need not be addressed and the Veteran's claim for service connection must be denied.

In reaching this decision, the Board has considered the Veteran's own assertions of having right-sided posterior neck numbness during service.  He is competent to report having these symptoms.  However, at the recent VA examination, the Veteran is shown to have denied having any numbness of the right side of the neck.  Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.)  

Thus, on this record, the medical evidence outweighs the lay evidence.  Cf. Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).   

Accordingly, on this record, service connection for claimed right-sided posterior neck numbness is denied.  

In adjudicating this claim, the Board acknowledges that the Veteran served in the Vietnam Era and at the time of the Persian Gulf War.  However, there is no evidence to support, and the Veteran does not contend, that he served in the Republic of Vietnam or was exposed to herbicides, or that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See, e.g., September 2007 VA Form 21-526 and DD 214 Forms.  As such, discussion concerning presumptive and direct service connection on the basis of Vietnam or Persian Gulf service is not warranted.  

Finally, in a July 2013 Brief, the Veteran's representative alleged inadequacies with the VA examination that have been conducted.  For the reasons described above, the Board has found the examination is not inadequate.  To the extent the representative has asserted that someone other than the examiner signed the reports, this is incorrect.  The reports reflect that M.K. conducted the examinations, and her signature appears at the bottom of the reports.  To the extent that it is argued that M.K. is a "dental psychiatrist" and essentially has no qualifications or credentials, the reports show that the examiner is a nurse practitioner.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (holding a nurse, nurse practitioner, or other non-physician VA health care provider may provide competent medical evidence as long as the examination and opinions themselves are not incomplete or otherwise insufficient).  Cf. Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) ("Absent some challenge to the expertise of a VA expert, [there is] no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.")  While the Board has considered the representative's arguments, the Board finds no legal inadequacies or insufficiencies with the examination report.


ORDER

Service connection for the claimed right-sided posterior neck numbness is denied.


REMAND

After having carefully considered the case, and for the following reasons, the Board believes that the claims remaining on appeal must be remanded for further development of the record.  

Specifically, the Board finds that additional medical opinions are needed to properly adjudicate the Veteran's claims.

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  

As for the claimed sinusitis, the service treatment records are replete with documentation of the disorder.  For example, the Veteran was diagnosed with sinus aches in August 1974.  In September 1985, he was found to have chronic sinusitis.  In October 1985, he was noted to have a history of sinusitis for several years.  On military examinations in December 1987 and August 1989, he was noted to suffer from sinusitis.  On separation from service in November 1995, he was noted to have had several episodes of sinusitis.  

On VA examination in October 2010, the Veteran reported having recurrent sinusitis episodes, at least one yearly, requiring antibiotherapy.  The X-ray studies of the paranasal sinuses showed poorly developed frontal sinuses with moderate rhinitis.  

The examiner determined that an opinion was not indicated because the Veteran had only rare episodes of sinusitis.  The Board disagrees and finds that a medical opinion on the nature and etiology of the Veteran's current disorder should be obtained.

As for the claimed left shoulder calcium deposits, the Veteran is shown to have a small osteophyte formation in the inferior aspect of the glenoid, documented on x-ray study in June 2010, as well as RTC syndrome of the left shoulder, as diagnosed by the June 2010 VA examiner.     

The service treatment records show that, in April 1983, the Veteran sought treatment for left shoulder pain.  He was diagnosed with a C6 nerve root lesion.  In February 1994, he again sought treatment for left shoulder pain.  He had supraspinatus weakness and pain, and was diagnosed with a left supraspinatus strain.

In June 2010, a VA examination was conducted.  The Veteran reported having a gradual onset of left shoulder pain.  He correlated the onset to rigorous training and work activities.  

The examiner reviewed the claims file and noted the in-service supraspinatus strain.  The examiner concluded that the Veteran's left shoulder disorder was less likely as not (less than 50/50 probability) caused by or the result of service.  

As a rationale, the examiner noted that the service records did not document objective findings consistent with a high energy injury to the gleno-scaapular motion axis.  In the absence of such findings, the pathology was noted to be less likely than not related to service.  

However, in providing the medical opinion, the VA examiner did not address the Veteran's assertions that he was shown to have calcium deposits of the left shoulder in the service treatment records.  

Accordingly, in order to fully respond to the Veteran's claim, the Board finds that another VA examination and medical opinion are needed.  

As for the claimed thoracic spine scoliosis, the service treatment records show a November 1977 diagnosis of thoracic spine scoliosis, mild, apex to the right.   

Other service treatment records document complaints referable to the spine.  In February 1980, the Veteran was treated for a pulled muscle of the low back.  In April 1982, the Veteran suffered a strain of the lower back.  

From December 1982 through January 1983 the Veteran sought treatment for posterior neck pain.  He was diagnosed with cervical radiculopathy probably secondary to discogenic disease.  

On VA examination in June 2010, the Veteran was diagnosed with spondylosis of the cervical/thoracic spine.  The examiner found this condition was less likely than not related to service because service treatment records did not show a high energy injury to the cervical/thoracic spine.  In the absence of such findings, a posttraumatic process was noted to be less likely than not.  Also, the examiner noted that the Veteran served for more than 10 years and that any microtrauma sustained, even in aggregate, could be sufficient to initiate a posttraumatic process.  However, the VA examiner added that the service records did not document a chronic complaints of symptoms, making this process less likely than not.

At the conclusion of the rationale, the examiner stated, "development[al] thoracic curvature [was] a know[n] risk factor for axial back pain and adjacent level degenerative disease."

Developmental or congenital abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012).  Service connection may be granted, in limited circumstances, for disability resulting from aggravation of a constitutional or developmental abnormality (if a congenital or development defect, by superimposed disease or injury).  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995) and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

Hence, the Board finds that a medical opinion is needed to address whether the Veteran's is shown to have current scoliosis that had its onset during service.  

As for the claims for increase, the Veteran was last afforded VA examination in October and September 2010.  The Veteran and his representative assert that these disabilities have worsened since he was last examined.

With regard to GERD, in his January 2011 Notice of Disagreement (NOD) and November 2011 VA Form 9, the Veteran reported taking Nexium twice daily to control the reflux and suffering from continuous pyrosis for which he took extensive amounts of medication.

With regard to headaches, in his January 2011 NOD and November 2011 VA Form 9, the Veteran reported having prostrating attacks that left him bedridden unless he took medication.   

Hence, the Board finds that another VA examination is required to determine the current severity of the service-connected disabilities. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VA is required to afford the Veteran a contemporaneous examination to assess the current nature, extent, and severity of his right and left knee disabilities. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Finally, the Board observes that additional medical evidence added to the claims file has not been considered by the RO since the issuance of the December 2010 Supplemental Statement of the Case (SSOC) and August 2011 Statement of the Case (SOC).   

Accordingly, these remaining matters are  REMANDED to the RO for the following action:

1.  The RO should have the Veteran scheduled for a VA examination to address the nature and likely etiology of the claimed sinusitis.  The examiner is to be provided access to the claims folder and Virtual VA as needed.  Any and all indicated studies deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and clearly identify any current sinus disease.  After reviewing the entire record and examining the Veteran, the
 examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he suffers from current sinus disability that had it clinical onset during service.  

If any opinion cannot be provided without resort to speculation, the examiner should state why this is so.
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  The claims file should be made available to the examiner for review in connection with the evaluation.  

2.  The RO also should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed left shoulder calcium deposits.  

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that he suffers from a left shoulder disability manifested by calcium deposits or other disease process that had its clinical onset during his extensive period of active service.  

In rendering any opinion, the examiner must specifically consider and discuss the Veteran's service treatment records showing left shoulder pain as well as his lay assertions of having calcium deposits of the left shoulder in service and experiencing left shoulder manifestations related to his strenuous duties during his extensive period of active service.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

3.  The RO also should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed scoliosis of the thoracic spine.  

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any and all indicated studies deemed necessary by the examiner should be accomplished.    

After reviewing the entire record and examining the Veteran, the examiner should offer an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that he suffers from a disability manifested by a thoracic spine scoliosis that had its clinical onset during service.  

In rendering any opinion, the examiner must specifically consider and discuss the Veteran's service treatment records documenting back pain, as well as the November 1977 documentation of thoracic spine scoliosis, mild, apex to the right.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  
	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   

4.  The RO then should have the Veteran scheduled for a VA gastrointestinal examination to address the current severity of the service-connected gastroesophageal reflux disease (GERD).  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheets for rating gastrointestinal disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to GERD.  

A clear rationale for all opinions should be provided as well as a discussion of the medical facts and principles.  

5.  Finally, the RO should have the Veteran scheduled or a VA examination to determine the current severity of the service-connected cluster headaches.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  

In accordance with the latest worksheets for rating headaches, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to headaches.  The examiner should specifically indentify the frequency and severity of any attacks.

A clear rationale for all opinions should be provided as well as a discussion of the medical facts and principles.   

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained that shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examinations have been completed, the RO should review the examination reports to ensure they are in complete compliance with the directives of this REMAND.  If a report is deficient in any manner, the RO must implement corrective procedures at once.  

8.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence on file, to include all evidence received since the December 2010 SSOC and August 2011 SOC.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


